    Case: 1:20-cv-00094-MWM Doc #: 1 Filed: 02/03/20 Page: 1 of 11 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 AARON RUBENSTEIN,
                                                            Case No. _____________________
         Plaintiff,
                                                            Judge ________________________
         v.
 E.W. SCRIPPS CO.,                                          Magistrate Judge _______________
         Nominal Defendant,
                                                                  JURY TRIAL DEMANDED
         and
 GAMCO ASSET MANAGEMENT INC.,
         Defendant.



               COMPLAINT FOR RECOVERY OF SHORT SWING PROFITS
                            UNDER 15 U.S.C. § 78p(b)


                Plaintiff Aaron Rubenstein (“Plaintiff”), by his attorneys, as and for his Complaint

against the Defendant, respectfully alleges the following upon information and belief, except as to

Paragraphs 7 and 14, which Plaintiff alleges on personal knowledge:

                                   NATURE OF THE ACTION

        1.      This is an action to recover “short swing” profits under Section 16(b) of the

Securities and Exchange Act of 1934, as amended (the “Act”), 15 U.S.C. § 78p(b). Section 16(b)

is a proscriptive strict liability statute, designed to prevent insider short swing trading by requiring

all profits realized within any period of less than six months to be disgorged to the company.

Statutory “insiders” – i.e., directors, officers, or more than 10% shareholders – are subject to an

irrebuttable presumption of access to non-public information, and a fiduciary obligation to either




                                                   1
    Case: 1:20-cv-00094-MWM Doc #: 1 Filed: 02/03/20 Page: 2 of 11 PAGEID #: 2




refrain from short swing purchases and sales, or to disgorge their profits from trading as required

by the statute.

         2.       To state a claim for recovery of profits under Section 16(b), a plaintiff is required

to prove only that a defendant was an insider of a public company, who profited from a purchase

and sale of the company’s securities within a period of less than six months. The insider’s actual

knowledge or intent to trade within periods of less than six months is irrelevant, and the mandatory

disgorgement remedy is automatic and non-punitive, with no implication of any wrongdoing.

         3.       Defendant GAMCO Asset Management Inc. (“GAMCO”) is a registered

investment advisor and the discretionary investment manager for GAMCO-affiliated funds and an

unspecified number of segregated accounts within GAMCO’s custody, and over which GAMCO

exercises voting and investment control. GAMCO acquired “beneficial ownership” of more than

10% of the common stock issued by Nominal Defendant E.W. Scripps Co. (“Scripps” or the

“Company”) by investing the funds and accounts in Scripps, for the purpose of controlling Scripps

by engaging in a proxy campaign to elect a slate of GAMCO nominees to the Scripps board of

directors in opposition to the Company’s proposed board nominees, and voted the shares held on

behalf of the GAMCO-managed funds and accounts in support of the GAMCO nominees. As a

result of GAMCO’s effort to control Scripps through the funds and accounts under GAMCO’s

management, GAMCO and the funds and account owners authorizing GAMCO to vote their

Scripps shares for a control purpose, comprised a “group” of 10% “beneficial owners” of Scripps

securities under GAMCO’s collective control within the meaning of Section 13(d) of the Act, and

GAMCO and all of the GAMCO-managed account owners were individually subject to Section

16(b).




                                                    2
    Case: 1:20-cv-00094-MWM Doc #: 1 Filed: 02/03/20 Page: 3 of 11 PAGEID #: 3




       4.      Following GAMCO’s commencement of a proxy campaign to elect GAMCO’s

nominees to the Scripps board, and while exercising collective trading and voting authority over

more than 10% of Scripps common stock on behalf of the GAMCO-managed funds and account

owners in support of that campaign, GAMCO purchased and sold Scripps securities, on behalf of

one or more of the accounts, within periods of less than six months. GAMCO, as the manager of

the accounts and agent of the undisclosed account owners, is required to account for all short swing

profits realized in any of the funds or accounts, and to compel the disgorgement of any such profits

to Scripps from the funds or accounts, on behalf of GAMCO and each of the funds and account

owners to the extent of their respective “pecuniary interests” in the accounts (including by

identifying the relevant funds and underlying account owners, to the extent necessary to compel

their respective compliance with Section 16(b)).

                                JURISDICTION AND VENUE

       5.      Jurisdiction is conferred upon this Court by Section 27 of the Act, 15 U.S.C. § 78aa.

       6.      Venue is proper in this District Court under Section 27 of the Act, 15 U.S.C. § 78aa.

Nominal Defendant Scripps is headquartered within the District. As further alleged herein, the

transactions giving rise to liability were executing during a proxy contest between GAMCO and

Scripps management, in which GAMCO sought control over Scripps.

                                         THE PARTIES

       7.      Plaintiff is a Rhode Island resident and a security owner of Scripps.

       8.      Nominal Defendant Scripps is a media and broadcasting company incorporated in

Ohio, with principal offices at 312 Walnut Street, Cincinnati, Ohio 45202. This action is brought




                                                 3
    Case: 1:20-cv-00094-MWM Doc #: 1 Filed: 02/03/20 Page: 4 of 11 PAGEID #: 4




in the right and for the benefit of Scripps, which is named as a defendant solely in order to have

all necessary parties before the Court.

       9.      Defendant GAMCO is a New York corporation and registered investment advisor

with principal headquarters at 1 Corporate Center, Rye, New York 10580.

                                  STATUTORY REQUISITES

       10.     The violations of Section 16(b) described herein involve non-exempt transactions

in non-exempt securities executed by and on behalf of non-exempt persons within the meaning of

the Act.

       11.     At all relevant times, common stock issued by Scripps was registered under Section

12(b) of the Act, 15 U.S.C. § 78l(b).

       12.     At all relevant times, GAMCO was a “beneficial owner” of more than 10% of

outstanding Scripps common stock held in the funds and accounts over which GAMCO exercised

trading and voting authority in support of GAMCO’s proxy campaign to elect GAMCO’s nominees

to the Scripps board; and, at all relevant times, the GAMCO funds and account owners contributing

to GAMCO’s cumulative beneficial ownership and supporting GAMCO’s proxy campaign by

delegating discretionary investment and voting authority to GAMCO comprised a “group” of

shareholders under GAMCO’s collective management, within the meaning of Section 13(d) and

for purposes of determining their insider status under Section 16(b) of the Act.

       13.     At all relevant times, GAMCO and/or the GAMCO-managed funds and account

owners had a “pecuniary interest” in the Scripps securities traded by GAMCO. The identities of

the funds and account owners, and the amount of their respective “pecuniary interests” in any




                                                 4
    Case: 1:20-cv-00094-MWM Doc #: 1 Filed: 02/03/20 Page: 5 of 11 PAGEID #: 5




Scripps securities purchased and sold by GAMCO within periods of less than six months, as

alleged herein, are known only to GAMCO and subject to discovery in this action.

       14.     Demand for prosecution was first made by Plaintiff in a letter to the Scripps board

dated May 7, 2018. Following discussions and correspondence with Plaintiff’s counsel in response

to Plaintiff’s demand, counsel for Scripps declined to bring this action for disgorgement of the

profits owed to Scripps under Section 16(b). Further delay in filing suit would be futile and could

prejudice the Company’s right to recover.

       15.     As of the date of this Complaint, GAMCO has refused to account for or disgorge

short swing profits realized from Scripps securities transactions executed by GAMCO on behalf

of the funds, or in any of the accounts under GAMCO’s management. Because GAMCO has not

identified the funds or accounts on behalf of which securities were purchased and sold, Plaintiff is

presently unable to calculate the profits realized in, and subject to disgorgement from, each

individual fund or account. Subject to discovery, Plaintiff estimates that total short swing profits

of $492,000 were realized in the GAMCO-managed funds and accounts and are subject to recovery

by Scripps.

       16.     This action is brought within two years of the occurrence of the violations described

herein; or within two years of the time when relevant facts concerning the alleged transactions

were first publicly disclosed or otherwise available to Plaintiff. Neither GAMCO nor any of the

GAMCO-managed funds or accounts has filed the ownership and trading reports required by

Section 16(a) of the Act, 15 U.S.C. § 78p(a). The statute of limitations has not yet begun to run as

to any transactions that were insufficiently disclosed and cannot be identified as giving rise to

Section 16(b) liability on the part of individual shareholders and GAMCO-group members.




                                                 5
     Case: 1:20-cv-00094-MWM Doc #: 1 Filed: 02/03/20 Page: 6 of 11 PAGEID #: 6




                                    FACTUAL BACKGROUND

A.      GAMCO’s Proxy Campaign to Elect GAMCO’s Nominees to the Scripps Board

        17.     On August 16, 2017, GAMCO filed Schedule 13D (Amendment No. 9) with the

SEC, which reported GAMCO’s “beneficial ownership” of a total of 11.6% of outstanding Scripps

common stock. Item 4 of GAMCO’s Schedule 13D Am. No. 9 stated: “In light of the upcoming

deadline to submit director nominations for consideration at the Issuer's 2018 Annual Meeting of

Shareholders, GAMCO, on behalf of its investment advisory clients, is currently evaluating all of

its options.”

        18.     On October 6, 2017, GAMCO filed Schedule 13D (Amendment No. 10) with the

SEC, which reported GAMCO’s “beneficial ownership” of a total of 11.62% of outstanding

Scripps common stock. Item 4 of GAMCO’s Schedule 13D Am. No. 10 stated: “GAMCO intends

on moving forward with the submission of nominations of up to three individuals for election to

the Issuer's Board of Directors.”

        19.     On January 31, 2018, GAMCO issued a press release announcing GAMCO’s

nomination of two directors (Vincent L. Sadusky and Colleen Birdnow Brown) for election to the

Scripps board. The press release was attached as “Exhibit A” to the Schedule 13D (Amendment

No. 11) filed by GAMCO on February 1, 2018, which reported GAMCO’s “beneficial ownership”

of a total of 11.83% of outstanding Scripps common stock.

        20.     On February 2, 2018, GAMCO sent a letter to Scripps notifying Scripps of

GAMCO’s intent to propose the election of GAMCO’s two nominees to the Scripps board, and

providing background information about GAMCO’s nominees. This letter was attached as

“Exhibit A” to the Schedule 13D (Amendment No. 12) filed by GAMCO on February 2, 2018,




                                               6
    Case: 1:20-cv-00094-MWM Doc #: 1 Filed: 02/03/20 Page: 7 of 11 PAGEID #: 7




which reported GAMCO’s “beneficial ownership” of a total of 11.85% of outstanding Scripps

common stock.

       21.     On February 5, 2018, GAMCO sent a letter to Scripps notifying Scripps of

GAMCO’s intent to propose the election of an additional GAMCO nominee (Raymond H. Cole)

to the Scripps board, and providing background information about the nominee. This letter was

attached as “Exhibit A” to the Schedule 13D (Amendment No. 13) filed by GAMCO on February

5, 2018, which reported GAMCO’s “beneficial ownership” of a total of 11.88% of outstanding

Scripps common stock.

       22.     On February 16 and February 27, 2018, Scripps filed preliminary proxy statements

with the SEC (Forms PREC14A and PRER14A, respectively), which advised Scripps shareholders

of GAMCO’s intent to nominate 3 candidates for election to the Scripps board. Scripps stated that

the Company opposed the election of GAMCO’s “alternative” nominees. Scripps urged

shareholders not to return GAMCO’s proxy card, and instead to vote for the nominees that Scripps

proposed for election.

       23.     On February 28, 2018, GAMCO filed a preliminary proxy statement with the SEC

(Form PREC14A) advocating for the election of the 3 GAMCO nominees. On February 28, 2018,

GAMCO also filed Schedule 13D (Amendment No. 14), which reported GAMCO’s “beneficial

ownership” of a total of 11.77% of outstanding Scripps common stock.

       24.     On March 26, 2018, GAMCO filed a definitive proxy statement (on Form

DEFC14A) and accompanying proxy card soliciting Scripps shareholders to vote for GAMCO’s

3 board nominees. On March 27, 2018, GAMCO also filed Schedule 13D (Amendment No. 15),

which reported GAMCO’s “beneficial ownership” of a total of 11.94% of outstanding Scripps

common stock.


                                               7
     Case: 1:20-cv-00094-MWM Doc #: 1 Filed: 02/03/20 Page: 8 of 11 PAGEID #: 8




       25.     On April 13, 2018, GAMCO filed Schedule 13D (Amendment No. 16), which

reported GAMCO’s “beneficial ownership” of a total of 11.65% of outstanding Scripps common

stock. All Scripps shares reported within GAMCO’s “beneficial ownership” and voting control, as

reported on GAMCO’s Schedule 13D Amendments 9-16 (and as described in this Paragraph, and

in Paragraphs 17-21 and 23-24) were to be voted by GAMCO, on behalf of and as authorized by

GAMCO’s managed funds and clients, in favor of GAMCO’s board nominees.

       26.     Throughout the month of April 2018, and up until the date of the Company’s annual

shareholder meeting held on May 10, 2018, GAMCO and Scripps filed competing proxy

statements, and issued competing press releases and public statements urging Scripps shareholders

to vote for their respective board candidates.

       27.     On May 16, 2018, Scripps announced the results of the contested board election

held at the Company’s annual shareholder meeting: GAMCO’s nominees lost the vote, and the

Company’s nominees were elected to the board.

B.     Short Swing Trading by GAMCO (see Exhibit A)

       28.     Following GAMCO’s announcement, in Schedule 13D Amendment No. 9, of

GAMCO’s intention to “consider all options” for including proposals in Scripps’ proxy materials

on behalf of GAMCO’s investment advisory clients (as described in Paragraph 17), GAMCO’s

Schedule 13D Amendments No. 10-16 (as described in Paragraphs 18-21 and 23-25) reported

purchases and sales of Scripps securities executed by GAMCO, including on behalf of GAMCO’s

advisory clients, within a period of less than six months. These transactions are enumerated on

Exhibit A to this Complaint.




                                                 8
    Case: 1:20-cv-00094-MWM Doc #: 1 Filed: 02/03/20 Page: 9 of 11 PAGEID #: 9




                                      CLAIM FOR RELIEF

          (Profits Recoverable Under Section 16(b) of the Securities Exchange Act)

       29.        In view of GAMCO’s announced intention, as of August 16, 2017, to influence or

control Scripps, including by voting the Scripps securities held on behalf of the GAMCO-advised

funds and managed accounts in favor of GAMCO’s board nominees, GAMCO was ineligible for

the “beneficial ownership” exemption provided to investment advisors under SEC Rule 16a-1 and

was required to aggregate and include all of the Scripps securities held in GAMCO’s advised funds

and managed accounts within GAMCO’s discretionary investment or voting authority, which

exceeded 10% of the outstanding Scripps common stock during the short swing trading period

alleged herein.

       30.        As a result, GAMCO, and all of the funds and account owners delegating

discretionary investment and voting authority to GAMCO and contributing to GAMCO’s

cumulative non-exempt “beneficial ownership” of Scripps securities, were members of a “group”

with GAMCO, and each of GAMCO and the funds and accounts under GAMCO’s discretionary

management were attributed with GAMCO’s 10% beneficial ownership and insider status for

purposes of Section 16.

       31.        GAMCO, and each of GAMCO’s managed funds and account owners as members

of GAMCO’s collectively managed “group” of beneficial owners, are required to disgorge their

respective proportional pecuniary interests in any profits realized from the purchases and sales of

Scripps securities executed and reported by GAMCO (as identified on Exhibit A).

       32.        GAMCO’s individual funds or account owners had a direct, non-exempt pecuniary

interest in some or all of the Scripps securities purchased and sold by GAMCO (as identified on

Exhibit A). GAMCO, as the only disclosed agent of the unidentified GAMCO-managed funds and


                                                 9
  Case: 1:20-cv-00094-MWM Doc #: 1 Filed: 02/03/20 Page: 10 of 11 PAGEID #: 10




account owners, must compel the disgorgement of any short swing profits realized from GAMCO’s

Scripps transactions from the fund or account in which such profits were realized.

       33.     Additionally, GAMCO (and/or individual GAMCO managers) had an indirect

pecuniary interest in the Scripps securities traded by GAMCO on behalf of the funds and accounts,

in the form of non-exempt “performance fees” earned by GAMCO from managing the funds or

accounts. GAMCO must disgorge any performance fees derived from the purchases and sales of

Scripps securities identified on Exhibit A, to the extent such profits are not duplicative of profits

disgorged by the individual funds or account owners pursuant to the above Paragraph.

       34.     Because neither GAMCO nor any of the GAMCO-managed funds or account

owners filed required Section 16(a) reports identifying the extent of their respective “pecuniary

interests” in the Scripps securities traded by GAMCO, as reported in GAMCO’s Section 13(d)

reports and identified at Exhibit A, Plaintiff is unable to calculate the short swing profits subject

to disgorgement by GAMCO or by any of the individual funds or accounts with certainty at this

time. By matching all of the transactions identified at Exhibit A pursuant to the lowest-in, highest-

out method prescribed under Section 16(b), Plaintiff estimates that GAMCO and all of the funds

and account owners comprising GAMCO’s “group” of beneficial owners, may be required to

disgorge total profits of up to $492,000. This estimate is subject to revision following discovery

concerning, e.g., the number of shares purchased or sold by GAMCO on behalf of any GAMCO

affiliates, and on behalf of each individual GAMCO-managed fund or account owner.

                                 DEMAND FOR JURY TRIAL

       35.     Plaintiff hereby demands a trial by jury as to all issues so triable.




                                                 10
   Case: 1:20-cv-00094-MWM Doc #: 1 Filed: 02/03/20 Page: 11 of 11 PAGEID #: 11




                                    PRAYER FOR RELIEF

 WHEREFORE, Plaintiff demands judgment:

        a)     Requiring GAMCO to account for, and to compel the disgorgement of, all short
               swing profits realized and retained by GAMCO or by any GAMCO-managed fund
               or account owner in violation of Section 16(b) of the Act, together with appropriate
               interest and the costs of this suit;
        b)     Awarding to Plaintiff his costs and disbursements, including reasonable attorney’s,
               accountant’s and expert witness fees; and
        c)     Granting to Plaintiff such other and further relief as the Court may deem just and
               proper.
Dated: February 3, 2020

                                                     Respectfully Submitted,

                                                        /s/ Fordham E. Huffman.
                                                     Fordham E. Huffman (0080270)
                                                     FISHERBROYLES LLP
                                                     30628 Detroit Road # 269
                                                     Westlake, OH 44145
                                                     Tel: (614) 371-8085
                                                     Fordham.huffman@fisherbroyles.com

                                                     Trial Attorney for Plaintiff Aaron Rubenstein


Miriam Tauber
MIRIAM TAUBER LAW PLLC
885 Park Ave. 2A
New York NY 10075
(323)790-4881
MiriamTauberLaw@gmail.com

David Lopez
LAW OFFICES OF DAVID LOPEZ
171 Edge of Woods Rd.
PO Box 323
Southampton NY 11969
(631) 287-5520
DavidLopezEsq@aol.com

Attorneys for Plaintiff Aaron Rubenstein
(pro hac vice applications pending)


                                                11
